EXHIBIT 10.4

EXECUTION VERSION

SECOND SUPPLEMENTAL INDENTURE

THIS SECOND SUPPLEMENTAL INDENTURE, dated as of September 26, 2008 (this
“Supplemental Indenture”) is entered into by and between Deerfield Capital LLC,
a Delaware limited liability company (formerly Deerfield Triarc Capital LLC)
(the “Company”), and The Bank of New York Mellon Trust Company, National
Association, a national banking association (as successor to JPMorgan Chase
Bank, National Association), as trustee (the “Trustee”).

Reference is made to the Junior Subordinated Indenture dated as of August 2,
2006 (the “Original Indenture”) by and between the Company and the Trustee and
the Supplemental Indenture dated May 6 2008 between those parties (the “First
Supplemental Indenture” and together the Original Indenture, the “Indenture”).
Capitalized terms used herein and not defined herein shall have the meanings
given to such terms under the Indenture.

WHEREAS, the Company desires to amend Article X of the Indenture to remove
certain covenants set forth in Article X in the Indenture, specifically the
removal of the requirement that the Guarantor maintain its status as a real
estate investment trust under the Internal Revenue Code of 1986, as amended (the
“Change of REIT Status”);

WHEREAS, the Company desires to obtain the consent of the Holders of the
Preferred Securities to allow for amendments to the Seller Notes in respect of
the Change of REIT Status; and

WHEREAS, the execution and delivery by the Company of this Supplemental
Indenture has been duly authorized by all requisite corporate action and all
other action required to make this Supplemental Indenture a valid and binding
instrument has been duly taken and performed.

NOW, THEREFORE, in consideration of the foregoing, the Trustee and the Company
are entering into this Supplemental Indenture pursuant to Section 9.2 of the
Indenture as follows:

ARTICLE I

AMENDMENTS TO INDENTURE

Section 1.01 Section 10.6(c) is deleted in its entirety and replaced with the
following:

(c) [Reserved]

ARTICLE II

CONSENT

Section 2.01 The Holders of the Preferred Securities, by signing this
Supplemental Indenture hereby consent to the Guarantor, the Company and any of
their Subsidiaries taking action to amend any documents relating to the Seller
Notes to remove any requirement that the Guarantor maintain its status as a real
estate investment trust under the Internal Revenue Code of 1986, as amended and
confirms that any such action will not constitute a breach of or default under
the Operative Documents.

ARTICLE III

MISCELLANEOUS

Section 3.01 By execution of this Supplemental Indenture, each of the
Administrative Trustees, on behalf of Deerfield Capital Trust II (formerly
Deerfield Triarc Capital Trust II), as Holder of 100% in aggregate principal
amount of the Outstanding Securities and Taberna Preferred Funding VII, Ltd., as
Holder of 100% in aggregate Liquidation Amount of the outstanding Preferred
Securities (“TPF VII”), hereby in accordance with Section 9.2 of the Indenture,
(a) consents to the Trustee and the Company executing and delivering this
Supplemental Indenture, (b) directs the Trustee to execute and deliver this
Supplemental Indenture and (c) agrees to and does hereby release the Trustee for
any action taken or to be taken by the Trustee in connection with its execution
and delivery of this Supplemental Indenture and for any liability or
responsibility arising in connection herewith. TPF VII hereby in accordance with
Section 9.2 of the Indenture, (a) directs the Administrative Trustees and the
Property Trustee to execute and deliver this Supplemental Indenture and
(b) agrees to and does hereby release the Administrative Trustees and the
Property Trustee for any action taken or to be taken by the Administrative
Trustees and the Property Trustee, respectively, in connection with their
execution and delivery of this Supplemental Indenture and for any liability or
responsibility arising in connection herewith.

Section 3.02 The Trustee accepts the trust in this Supplemental Indenture
declared and provided upon the terms and conditions set forth in the Indenture.
The Trustee shall not be responsible in any manner whatsoever for the validity
or sufficiency of this Supplemental Indenture or the due execution hereof by the
Company or for or in respect of the recitals and statements contained herein,
all of which recitals and statements are made solely by the Company.

Section 3.03 Except as hereby expressly modified, the Indenture and the
Securities issued thereunder are ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect.

Section 3.04 This Supplemental Indenture shall become effective only upon
(a) the Trustee’s receipt of a counterpart of this Supplemental Indenture duly
executed by the Company and the Trustee and (b) receipt by Taberna Capital
Management, LLC of evidence that the holders of the Seller Notes have consented
to the Guarantor not maintaining its status as a real estate investment trust
under the Internal Revenue Code of 1986, as amended.

Section 3.05 The Company agrees to pay reasonable attorneys’ fees and
disbursements of Taberna Capital Management, LLC, the holders of the Preferred
Securities and the Trustee in connection with this Supplemental Indenture.

Section 3.06 This Supplemental Indenture may be executed in any number of
counterparts, each of which shall be deemed to be an original for all purposes;
but such counterparts shall together be deemed to constitute but one and the
same instrument. The executed counterparts may be delivered by facsimile
transmission, which facsimile copies shall be deemed original copies.

Section 3.07 The laws of the State of New York shall govern this Supplemental
Indenture without regard to the conflict of law principles thereof.

Section 3.08 In the event of any inconsistency between the terms and provisions
of this Supplemental Indenture and the Indenture, the terms and provisions of
this Supplemental Indenture shall prevail.

1

[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the day and year first above written.

DEERFIELD CAPITAL LLC,
as Company

By: /s/ Frederick L. White
Name: Frederick L. White
Title: Senior Vice President, General
Counsel and Secretary


THE BANK OF NEW YORK MELLON
TRUST COMPANY, NATIONAL ASSOCIATION,
as Trustee

By: /s/ Maria D Calzado
Name: Maria D. Calzado
Title: Vice President


THE BANK OF NEW YORK MELLON


TRUST COMPANY, NATIONAL ASSOCIATION,
as Property Trustee
(as to Section 3.01 only)

By: /s/ Maria D. Calzado
Name: Maria D. Calzado
Title: Vice President


DEERFIELD CAPITAL TRUST II
(as to Section 3.01 only)

By: /s/ Frederick L. White
Name: Frederick L. White
Title: Administrative Trustee


Attest: /s/ Robert A. Contreras
By: Robert A. Contreras

TABERNA PREFERRED FUNDING VII, LTD.
(as to Section 2.01 and Section 3.01 only)

By: /s/ Richard Ruffer
Name: Richard Ruffer
Title: Director


Attest: /s/ Azandra Whittaker
By: Azandra Whittaker

2